PER CURIAM.
Upon consideration of the appellant’s response to the court’s order of September 14, 2004, the Court has determined that review of the Order Granting Respondent’s Motion to Vacate Stay of the Court’s Judgment of Dismissal and Respondent’s Request for Immediate Release from Further Detention, is properly sought by motion in the related appeal of State of Florida v. Keith Dwayne Head, No. 1D04-1936. Accordingly, the instant appeal is hereby dismissed for lack of jurisdiction.
DISMISSED.
DAVIS, BROWNING and HAWKES, JJ., Concur.